DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed February 24, 2021 has been acknowledged. Claims 1-10 remain pending in the application.
Response to Arguments
Applicant’s arguments filed with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest a self-contained dispense system for preparation and dispensation of a specialty nitrogen infused beverage, wherein a foot print of the system to supply nitrogen gas is less than four square feet, a height of the system to supply nitrogen gas is less than one foot, and a volume of the nitrogen storage unit is from 10 to 100 cubic inches.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DONNELL A LONG/Primary Examiner, Art Unit 3754